UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4911


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JACKIE EUGENE ROBINSON, a/k/a June Bug,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:10-cr-00462-RBH-4)


Submitted:   July 31, 2013                 Decided:   August 8, 2013


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry M. Anderson, Jr., ANDERSON LAW FIRM, PA, Florence, South
Carolina, for Appellant.    Alfred William Walker Bethea, Jr.,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jackie Eugene Robinson pled guilty, pursuant to a plea

agreement, to conspiracy to possess with intent to distribute

and distribute five kilograms or more of cocaine and fifty grams

or more of cocaine base, in violation of 21 U.S.C. § 846 (2006).

After granting the Government’s motion for a downward departure

based on Robinson’s substantial assistance and Robinson’s motion

for a downward variance, the court sentenced Robinson to 120

months’    imprisonment.      See        U.S.   Sentencing    Guidelines      Manual

§ 5K1.1    (2010).      Robinson     subsequently      filed    a   28      U.S.C.A.

§ 2255 (West Supp. 2013) motion, arguing that he should receive

the benefit of the Fair Sentencing Act of 2010 (“FSA”), Pub. L.

No. 111-220, 124 Stat. 2372.                The Government agreed, and the

court ordered that Robinson be resentenced.

            Prior to Robinson’s resentencing, the Government filed

a motion to reduce sentence under Fed. R. Crim. P. 35(b) for

substantial assistance that Robinson provided after his original

sentencing.    At resentencing, the court granted the Government’s

motion for a downward departure and considered the assistance

Robinson had provided the Government both before and after his

original sentencing.         The court also granted Robinson’s motion

for   a   downward   departure      or    variance.     The    court   ultimately

sentenced    Robinson   to    100    months’      imprisonment.        On    appeal,

counsel has filed a brief pursuant to Anders v. California, 386

                                           2
U.S. 738 (1967), stating that there are no meritorious issues

for   appeal    but     questioning         whether      Robinson’s        sentence    is

reasonable.       Robinson has filed a pro se supplemental brief,

raising additional challenges to his sentence.

            We review Robinson’s sentence for reasonableness under

a   deferential     abuse-of-discretion           standard.          Gall     v.   United

States, 552 U.S. 38, 41 (2007).                     A sentence is procedurally

reasonable     if     the    district       court       properly      calculates      the

defendant’s     advisory      Guidelines        range,     gives     the    parties    an

opportunity to argue for an appropriate sentence, considers the

18 U.S.C. § 3553(a) (2006) factors, does not rely on clearly

erroneous      facts,       and   explains        sufficiently          the     selected

sentence.      Id. at 49-51.       Our review of the record reveals that

Robinson’s sentence is procedurally reasonable.

            Finding     no    procedural        error,     we    next   consider      the

substantive     reasonableness         of    Robinson’s         sentence,      “tak[ing]

into account the totality of the circumstances, including the

extent of any variance from the Guidelines range.”                            Id. at 51.

Because   Robinson’s        sentence    is      below    the    properly      calculated

Guidelines     range,   we    apply    a     presumption        on   appeal    that   the

sentence is substantively reasonable.                     United States v. Susi,

674 F.3d 278, 289 (4th Cir. 2002).                This presumption may only be

rebutted if Robinson shows “that the sentence is unreasonable

when measured against the § 3553(a) factors.”                        United States v.

                                            3
Montes-Pineda,         445    F.3d           375,    379     (4th     Cir.    2006)       (internal

quotation marks omitted).

             Comparing his original sentence with his new sentence,

Robinson    argues          that    he       is     entitled     to    a     greater         sentence

reduction.       We conclude, however, that the district court was

not required to grant the same downward variance at resentencing

as   it    did    at    Robinson’s             original       sentencing.               See     United

States v. Muhammed, 478 F.3d 247, 250 (4th Cir. 2007) (holding

that, when original sentence is vacated in its entirety, “prior

sentencing       proceedings            [are]        nullified,”       and        district      court

conducts    resentencing            de       novo).        Moreover,         we    conclude       that

Robinson’s sentence was reasonable in light of the § 3553(a)

factors, as it is clear that the court considered the special

circumstances          of     Robinson’s              case      and     carefully             balanced

Robinson’s substantial assistance with the seriousness of his

crime.

             Robinson          also           suggests          that       counsel            rendered

ineffective      assistance             by    failing      to    advocate         for    a     greater

sentence     reduction         in       light        of    the      additional          substantial

assistance       outlined          in    the        Government’s       Rule       35(b)       motion.

Claims of ineffective assistance of counsel “are generally not

cognizable on direct appeal . . . unless it conclusively appears

from the record that defense counsel did not provide effective

representation.”             United States v. Benton, 523 F.3d 424, 435

                                                     4
(4th Cir. 2008) (internal quotation marks omitted).                          The record

here   does    not   clearly       demonstrate           that     counsel    failed     to

effectively     advocate     for    a   sentence         reduction       based    on    the

substantial assistance Robinson provided to the Government both

before and after his original sentencing.                        Because the face of

the record does not unambiguously demonstrate that counsel was

ineffective, this claim is not cognizable on direct appeal.

           Finally,       Robinson      suggests         that    the    district    court

created   an    unwarranted       sentencing        disparity         between     his   co-

defendant and him by failing to reduce Robinson’s sentence both

under the FSA and pursuant to the Rule 35(b) motion.                         Robinson’s

argument is without merit: the district court did in fact reduce

Robinson’s     sentence    both     under     the    FSA        and    pursuant    to   the

substantial     assistance        outlined     in        the     Rule    35(b)    motion.

Moreover, as we have repeatedly stated, the sentencing factor

addressing     sentencing    disparities,       18        U.S.C.       § 3553(a)(6),     is

aimed primarily at eliminating national sentencing inequity, not

differences     between     the    sentences        of    co-defendants.           United

States v. Withers, 100 F.3d 1142, 1149 (4th Cir. 1996); see also

United States v. Simmons, 501 F.3d 620, 623-24 (6th Cir. 2007)

(collecting cases).

           In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                           This court

                                          5
requires that counsel inform Robinson, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If Robinson requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move    in    this   court    for    leave    to   withdraw   from

representation.     Counsel’s motion must state that a copy thereof

was served on Robinson.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented      in   the   materials

before    this   court   and    argument      would   not     aid   the   decisional

process.



                                                                            AFFIRMED




                                         6